REVISED - December 5, 2000

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 00-30053
                        _____________________


          In the Matter of BRYAN EUGENE WOODS

                                        Debtor
          -------------------------------------------------------

          BRYAN EUGENE WOODS,

                                           Appellant

          v.

          UNITED STUDENT AID FUNDS, INC,

                                           Appellee

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
_________________________________________________________________
                         November 27, 2000

Before KING, Chief Judge, and CUDAHY* and WIENER, Circuit Judges.

PER CURIAM:

     Appellant Brian Eugene Woods appeals the district court’s

grant of summary judgment in favor of Appellee United Student Aid

Funds, Inc.    For the following reasons, we AFFIRM.

     The sole issue before us is whether the district court erred

when it held that Bryan Eugene Woods’s student loan debt to

     *
      Circuit Judge of the United States Court of Appeals for the
Seventh Circuit, sitting by designation.
United Student Aid Funds, Inc. (USAF) was not discharged when he

received a general discharge upon completion of his Chapter 13

plan pursuant to 11 U.S.C. § 1328(a) (“§ 1328(a)”).

     In 1997, Woods petitioned for Chapter 13 bankruptcy relief

in the United States Bankruptcy Court.   His plan called for

complete repayment to all holders of nonpriority unsecured

claims, including the USAF debt listed on his schedules.     USAF,

to whom Woods owed a debt for educational loans made through a

governmentally funded program, filed its claim after the claims

bar date, and the bankruptcy court denied USAF’s proof of claim

as untimely.   USAF neither attended the hearing regarding the

proof of claim nor appealed the bankruptcy court’s disallowance.

Upon completing his plan payments, which did not include any

payments on the disallowed USAF claim, Woods received a general

discharge from the bankruptcy court under § 1328(a).

     After receiving his general discharge, Woods instituted an

adversary proceeding in the bankruptcy court for an order

declaring the USAF debt discharged under the general discharge.

The parties filed cross-motions for summary judgment.

     The bankruptcy court denied Woods’s motion, granted USAF’s

motion, and issued an order finding Woods liable for the debt,

postpetition interest, costs, and attorney’s fees.     The

bankruptcy court ruled as a matter of law that the student loan

debt owed USAF was not discharged under the general discharge

received in August 1998 pursuant to § 1328(a) because § 1328(a)

                                 2
specifically exempted from the mandatory discharge educational

loans made to a debtor through a governmentally funded program.

In an excellent opinion, the district court affirmed.    See In re

Woods, No. 99-03211, 1999 WL 1124784, at *3 (E.D. La. Dec. 7,

1999).

     Woods contends that because his Chapter 13 plan provided for

complete repayment of the USAF debt, it should be discharged

under § 1328(a), which states that a court “shall grant the

debtor a discharge of all debts provided for by the plan.”1

     We review de novo the district court’s grant of summary

judgment, applying the same standards as the district court.     See

Allen v. Rapides Parish Sch. Bd., 204 F.3d 619, 621 (5th Cir.

2000).   We do not agree with Woods.   Section 1328(a) specifically

exempts educational loans made through a governmentally funded

program, described in 11 U.S.C. § 523(a)(8),2 from discharge.

     1
         Section 1328(a) of the Code provides:

     As soon as practicable after completion by the debtor
     of all payments under the plan, . . . the court shall
     grant the debtor a discharge of all debts provided for
     by the plan or disallowed under section 502 of this
     title, except any debt --
          (1) provided for under section 1322(b)(5) of this
          title; [or]
          (2) of the kind specified in paragraph (5), (8),
          or (9) of section 523(a) . . . of this title.

11 U.S.C. § 1328(a) (West 1997).
     2
        The exception from discharge in § 523(a)(8) excludes
certain educational debts:

     A discharge under section . . . 1328(a) . . . does not

                                   3
See, e.g., Bell v. Educ. Credit Mgmt. Corp. (In re Bell), 236
B.R. 426, 430-31 (N.D. Ala. 1999) (debtor still liable for unpaid

portion of student loan debt and post-petition interest after

Chapter 13 general discharge).   Because these loans are exempted

from discharge, Woods’s claim has no merit.

     It would serve no useful purpose to restate the well-written

opinion of the district court judge.   Therefore, for the reasons

set out in that opinion, the judgment is AFFIRMED.




     discharge an individual from any debt–
     . . .
     (8) for an educational benefit overpayment or loan
     made, insured or guaranteed by a governmental unit, or
     made under any program funded in whole or in part by a
     governmental unit or nonprofit institution, or for an
     obligation to repay funds received as an educational
     benefit, scholarship or stipend, unless–
           (A) such loan, benefit, scholarship, or stipend
           overpayment first became due more than 7 years
           . . . before the date of the filing of the
           petition; or
           (B) excepting such debt from discharge under this
           paragraph will impose an undue hardship on the
           debtor and the debtor’s dependants.

11 U.S.C. § 523(a)(8)(West 1997).

                                 4